DETAILED ACTION
Remarks
The instant application having Application Number 17/038,776 filed on September 30, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 9/30/2020 and 3/2/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Objection to Abstract
The abstract of the disclosure is objected to because there should not be any paragraph number in the abstract.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 9 and 16 are vague and indefinite because the phrase " characterizing one or more portions of the data " has not been clearly defined in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993). Therefore, one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claimed invention.  Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a)(I). Appropriate correction is required.
The Examiner has given the phrase "characterizing one or more portions of the data" its broadest reasonable interpretation.  For examination purposes, all claim interpretation is predicated upon the broadest reasonable interpretation of the claim terms which would be fairly conveyed to one of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson et al. (US Patent Publication No. 2016/0323392 A1, ‘Lawson’, hereafter).

Regarding claim 1. Lawson teaches a non-transitory computer-readable medium comprising computer-executable instructions that, when executed (The one or more processors can perform one or more of the functions described herein with reference to the systems and/or methods disclosed. Memory can be a computer-readable storage medium storing computer-executable instructions and/or information for performing the functions described herein with reference to the systems and/or methods, Lawson [0030], [0042], [0045], [0103], [0106] and Fig. 2), cause one or more processors of a first electronic device to: 
receive data generated by a plurality of components of an industrial automation system (industrial controller generates or collects real-time data, Lawson [0048]); 
characterize one or more portions of the data by applying metadata to the one or more portions of the data, wherein the metadata enables a second electronic device receiving the data (contextualize data within the industrial devices prior to pushing the data to the cloud. This can include tagging the data with contextual metadata, Lawson [0009].  Context component can append contextual metadata to the raw data, Lawson [0056].  cloud services that can include control applications delivered control instructions to industrial devices [0038-0039]) to determine one or more contexts of the one or more portions of the data (Lawson [0085-0086], [0072] and FIG. 15 illustrates an example methodology for contextualizing and refining data in preparation for delivery to a cloud-based application. …, automation data is collected from an industrial process. …, contextual metadata is added to the collected automation data. The contextual metadata can include, but is not limited to, a time/date stamp, a location associated with the data (e.g., a geographical location, a production area, etc.), machine statuses at the time the data was generated, personnel on duty at the time the data was generated, a hierarchical identifier indicating a source of the data within a hierarchical organizational hierarchy, or other such contextual information), wherein each of the one or more contexts comprise: 
the one or more portions of the data being associated with a particular component of the plurality of components (The context component can append contextual information or metadata to the raw data. The contextual information provides context for the data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 11, an exemplary context component for transforming raw data into contextualized data is illustrated. Context component receives raw production data and enhances the raw data with one or more pieces of context data to yield contextualized data, Lawson [0071-0072]); 
the one or more portions of the data being associated with a particular hierarchical level of a plurality of hierarchical levels of the industrial automation system (Context component an also apply contextual information to the raw data that reflects the data's location within a hierarchical organizational model, Lawson [0072], [0085]); 
or a type of the data (User input can be, for example, defined criteria for transforming raw industrial data into refined data for migration to the cloud. As used in this disclosure, the term “raw” data is intended to refer to any industrial data that has not been transformed by transformation component. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data, Lawson [0042-0044], Fig. 2, 7); 
rearrange an order of the one or more portions of the data (the original order is unavoidably modified when the aggregation component combines related data, Lawson [0055], [0060], [0070], [0074].  some portion of data are filtered or discarded, Lawson [0086]); and 
cause the characterized and rearranged data to be sent to the second electronic device (the raw data are transformed into “refined data” and then pushed to the cloud, Lawson [0050] and Fig. 3).  
Regarding claim 2. Lawson teaches, wherein: the first electronic device is controlled by a first party; and the second electronic device is controlled by a second party that is different than the first party (Lawson [0071-0072], [0085-0086]). 
Regarding claim 3. Lawson teaches, wherein the one or more contexts comprise the one or more portions of the data being associated with the particular component of the plurality of components and the particular hierarchical level of the plurality of hierarchical levels (Lawson [0071-0072], [0085-0086]).  
Regarding claim 4. Lawson teaches, wherein the one or more contexts comprise the type of the data (Lawson [0076]). 
Regarding claim 5. Lawson teaches, wherein the first electronic device comprises an edge computing device (Lawson [0039-0040] and Fig. 1).  
Regarding claim 6. Lawson teaches, wherein the instructions, when executed, cause one or more processors of the first electronic device to rearrange the order of the one or more portions of the data based on the one or more contexts (Lawson [0055], [0060], [0070], [0074], [0086]).  
Regarding claim 7. Lawson teaches, wherein the one or more contexts comprise the one or more portions of the data being associated with a particular component of the plurality of components (Lawson [0085-0086], [0072] and FIG. 15). 
Regarding claim 8. Lawson teaches, wherein the one or more contexts comprise the one or more portions of the data being associated with a particular hierarchical level of a plurality of hierarchical levels of the industrial automation system (Lawson [0049], [0072], [0085]). 
Regarding claim 9. Lawson teaches a computer-implemented method, comprising: 
receiving, via a first electronic device, data generated by a plurality of components of an industrial automation system (industrial controller generates or collects real-time data, Lawson [0048]), wherein the data comprises a plurality of portions having an original order (the real-time data collected from the industrial processes, Lawson [0048]); 
characterizing, via the first electronic device, one or more portions of the plurality of portions of the data by applying metadata to the one or more portions of the data, wherein the metadata enables a second electronic device receiving the data  (contextualize data within the industrial devices prior to pushing the data to the cloud. This can include tagging the data with contextual metadata, Lawson [0009].  Context component can append contextual metadata to the raw data, Lawson [0056].  cloud services that can include control applications delivered control instructions to industrial devices [0038-0039]) to determine one or more components of the plurality of components to which the one or more portions of the data pertain (Lawson [0085-0086], [0072] and FIG. 15 illustrates an example methodology for contextualizing and refining data in preparation for delivery to a cloud-based application. …, automation data is collected from an industrial process. …, contextual metadata is added to the collected automation data. The contextual metadata can include, but is not limited to, a time/date stamp, a location associated with the data (e.g., a geographical location, a production area, etc.), machine statuses at the time the data was generated, personnel on duty at the time the data was generated, a hierarchical identifier indicating a source of the data within a hierarchical organizational hierarchy, or other such contextual information); 
rearranging, via the first electronic device, the data by modifying the original order of the one or more portions of the data (the original order is unavoidably modified when the aggregation component combines related data, Lawson [0055], [0060], [0070], [0074].  some portion of data are filtered or discarded, Lawson [0086]); and 612020P-047-USO1 
causing, via the first electronic device, the characterized and rearranged data to be sent to the second electronic device (the raw data are transformed into “refined data” and then pushed to the cloud, Lawson [0050] and Fig. 3).  
Regarding claim 10. Lawson teaches, comprising encrypting, via the first electronic device, the characterized and rearranged data prior to causing the characterized and rearranged data to be sent to the second electronic device (Lawson [0055], [0060]). 
Regarding claim 11. Lawson teaches, comprising rearranging the data prior to encrypting the characterized and rearranged data (Lawson [0055], [0060]). 
Regarding claim 12. Lawson teaches, wherein rearranging the data comprises modifying the original order by grouping one or more portions of the data together based on the one or more portions of the data being associated with a particular hierarchical level within the industrial automation system (Lawson [0055], [0060]). 
Regarding claim 13. Lawson teaches, wherein: the first electronic device is controlled by a first entity; and the second electronic device is controlled by a second entity that is different than the first entity (Lawson [0071-0072], [0085-0086]).  
Regarding claim 14. Lawson teaches, wherein the second electronic device comprises a cloud computing device (Lawson [0009], [0038-0039]).  
Regarding claim 15. Lawson teaches, wherein the second electronic device comprises a computing device configured to analyze the characterized and rearranged data, based on the metadata, to diagnose one or more errors associated with the plurality of components of the industrial automation system (Lawson [0045], [0049]).  
Regarding claim 16. Lawson teaches a non-transitory computer-readable medium comprising computer-executable instructions that, when executed (The one or more processors can perform one or more of the functions described herein with reference to the systems and/or methods disclosed. Memory can be a computer-readable storage medium storing computer-executable instructions and/or information for performing the functions described herein with reference to the systems and/or methods, Lawson [0030], [0042], [0045], [0103], [0106] and Fig. 2), cause one or more processors of a first electronic device to: 
receive, from a second electronic device communicatively coupled to the first electronic device (industrial controller generates or collects real-time data, Lawson [0048]), characterized and rearranged data generated by the second electronic device, wherein the characterized and rearranged data is generated (the original order is unavoidably modified when the aggregation component combines related data, Lawson [0055], [0060], [0070], [0074].  some portion of data are filtered or discarded, Lawson [0086]) by: 
characterizing one or more portions of data generated by a plurality of components of an industrial automation system by applying metadata to the one or more portions of the data (contextualize data within the industrial devices prior to pushing the data to the cloud. This can include tagging the data with contextual metadata, Lawson [0009].  Context component can append contextual metadata to the raw data, Lawson [0056].  cloud services that can include control applications delivered control instructions to industrial devices [0038-0039]); and 
rearranging an order of the one or more portions of the data (the original order is unavoidably modified when the aggregation component combines related data, Lawson [0055], [0060], [0070], [0074].  some portion of data are filtered or discarded, Lawson [0086]); and
determine one or more contexts of the one or more portions of the data generated by the plurality of components of the industrial automation system (Lawson [0085-0086], [0072] and FIG. 15 illustrates an example methodology for contextualizing and refining data in preparation for delivery to a cloud-based application. …, automation data is collected from an industrial process. …, contextual metadata is added to the collected automation data. The contextual metadata can include, but is not limited to, a time/date stamp, a location associated with the data (e.g., a geographical location, a production area, etc.), machine statuses at the time the data was generated, personnel on duty at the time the data was generated, a hierarchical identifier indicating a source of the data within a hierarchical organizational hierarchy, or other such contextual information), wherein each of the one or more contexts comprise: 
the one or more portions of the data being associated with a particular component of the plurality of components (The context component can append contextual information or metadata to the raw data. The contextual information provides context for the data, which can be leveraged by subsequent transformation steps or used by the cloud-based application in connection with cloud-side analysis. Turning briefly to FIG. 11, an exemplary context component for transforming raw data into contextualized data is illustrated. Context component receives raw production data and enhances the raw data with one or more pieces of context data to yield contextualized data, Lawson [0071-0072]); 
the one or more portions of the data being associated with a particular hierarchical level of a plurality of hierarchical levels of the industrial automation system (Context component an also apply contextual information to the raw data that reflects the data's location within a hierarchical organizational model, Lawson [0072], [0085]); or 
a type of the data (User input can be, for example, defined criteria for transforming raw industrial data into refined data for migration to the cloud. As used in this disclosure, the term “raw” data is intended to refer to any industrial data that has not been transformed by transformation component. This can include, but is not limited to, data that has been collected, generated, and/or processed by an industrial device (e.g., a programmable logic controller, automation controller, human-machine interface, network infrastructure device, enterprise resource planning system, etc.), data stored on an industrial device or data historian, data generated by field devices (e.g., sensors, meters, etc.), or other such data, Lawson [0042-0044], Fig. 2, 7). 
Regarding claim 17. Lawson teaches, wherein: 
the first electronic device comprises a cloud computing device ()Lawson [0009], [0038]; and 
the second electronic device comprises an edge computing device (Lawson [0071-0072], [0085-0086]).  
Regarding claim 18. Lawson teaches, wherein the instructions, when executed, cause the one or more processors of the first electronic device to: 632020P-047-USO1 determine, based on the metadata, one or more computing devices communicatively coupled to the first electronic device to which to send at least a portion of the characterized and rearranged data; and send the at least a portion of the characterized and rearranged data to the one or more computing devices (Lawson [0050] and Fig. 3). 
Regarding claim 19. Lawson teaches, wherein the instructions, when executed, cause the one or more processors of the first electronic device to determine, based on the metadata, that a component has been added to the industrial automation system (Lawson [0071-0072]).
Regarding claim 20. Lawson teaches, wherein the instructions, when executed, cause the one or more processors of the first electronic device to determine at least a portion of the one or more contexts pertaining to the component added to the industrial automation system (Lawson [0085-0086], [0071-0072]).


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168